986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Ronald Calvin SCOTT, Appellant.
No. 92-2850.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  January 20, 1993.

Before LOKEN and HANSEN Circuit Judges, and MURPHY,* District Judge.
PER CURIAM.


1
Ronald Calvin Scott was convicted on two counts of distribution of cocaine in violation of 21 U.S.C. § 841(a)(1).  Scott appeals on the ground that the district court1 erred when it permitted the government to ask leading questions of a hostile witness on direct examination.  Having reviewed the parties' briefs and the transcript, we hold that the district court did not abuse its discretion.  We affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE DIANA E. MURPHY, Chief Judge, United States District Court for the District of Minnesota, sitting by designation


1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas